ROBINSON, J.
1. The definition of the term “credits” enacted in Section 5327, General Code, is an exposition of the sense in which the legislature understood the word to have been used in Section 2, of Article XII, of the Constitution of Ohio, and while ineffective to either add anything to or take anything from that provision of the Constitution, it violates no provision .of that section or any other section of the Constitution of Ohio.
2. The legislature in its definition of “credits,” in Section 5327, General Code (95 O. L. 533), used the word “debts” in the signification of an obligation based upon contract expressed or implied, and did not thereby authorize the deduction of such taxes from the sum of all legal claims and demands.
Judgment reversed.
Jones, Matthias, Day and Allen, JJ., concur.